siaeielatciiat | QA ul a

 

Case Number:
5:2015cv00112 FILED

Filed: Oy-[$ G]o4 Ep sep ae

SAN ¥ A RT
March 30, 2015 peers esa ANIA
No ran DISTRICT OF ©

Court:
US District Court for the Middle District of
Georgia

an off SCANNED

Macon Office

County:
Butts

Referring Judge:
STEPHEN HYLES

Presiding Judge:
MARC THOMAS TREADWELL

Nature of Suit:
Prison Condition

Cause of Action:
42:1983

Jury Demanded By:
None

©) Follow case documents by RSS
Available Case Documents

II O <
sina sp lid A | ON F ail o

 

BACON v. GEORGIA
DEPARTMENT OF CORRECTIONS

Plaintiff:
FRANKLIN LAMAR BACON

Defendant:
GEORGIA DEPARTMENT OF CORRECTIONS

Case Number:
5:2015cv00112

Filed:
March 30, 2015

Court:
US District Court for the Middle District of
Georgia

Office:
Macon Office

County:
Butts

Referring Judge:
STEPHEN HYLES

Presiding Judge:
MARC THOMAS TREADWELL

Nature of Suit:
Prison Condition

I O <
8 EAB AG OAS ul @
Gish z 18-cv-06164-EJD Document 89 Filed 10/06/20 Page 3 of 6

<

= i
docs justia.com i *

= JUSTIA cue

Filing 25

 

ORDER dismissing this complaint without
prejudice. Signed by Judge B. Avant Edenfield
on 5/10/2012. (loh)

é- Download PDF

+\\—| |4 1//3 be

Plaintiff,
V.

GEORGIA DEPARTMENT OF
CORRECTIONS; Warden FRAZIER;
Warden WILLIAMS; Deputy Warden
JOHNSON; Ms. COOPER;

Ms. HOLLOWAY; Dr. KINDRIX;

Ms. DEES; Dr. CHANEY;

Ms. YAWN; and Lt. WEST,

Defendants.

Plaintiff Franklin Lamar Bacon

 

HI O <

ail O g
13 %8PFPQ&%° el =
:18-cv-06164- EAD Document 89 Filed 10/06/20 Page 4 of 6

@ Submit Exclusion Req... Q «<

googleplusdatalitigation.com

TOLUCA RUN
MO) g Pm BUTICHV EON

CASE NO. 5:18-CV-06164-EJD (VKD)

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF
CALIFORNIA

MENU

Your Exclusion Request has
been submitted
successfully.

 

 

You will receive momentarily an email
confirmation with the information bel C
You may also print this page for your rec ,

G People also view x

Seog: Lawisiil Email: Google Plus Data — ae

tI O <
Case 5:18-cv-06164-EJD Document 89 Filed 10/06/20 Page 5 of 6

To whom this may concern:

It’s so unfair for someone to have access to your personal life, especially when they tell you that
you have a job and you are behind on things. Not knowing what to do in a situation like this. I
was stripped from my father at an early age and grew up thinking someone else was my
biological parents was quite a terrible experience for me. I never been able to do things I really
want to do in life because I never had the attention focused on me as a child. However, things
begin to change a little when I met my Aunt Debra and Uncle Errol Stewart. For once in my life
I could see hope and success for a better life in my future.

During my earlier stages of life, I ran into friends that didn’t mean me any good, but my
granddad Willie James Alston taught me how to stand up for myself and do the right thing. I
realized all I really needed was for someone to love me unconditionally and give me a since of
hope and belonging. My kids mean the world to me. I just want to teach them how to do the right
things. I realize I may be my “Father’s Son” but I also know God has gotten me through so many
obstacles in my life. I’ve sat and cried so many nights and shedded so many tears. However, I
brought so much joy and happiness to other people with them not knowing the pain I was
carrying inside.

Most times I have been judge until you hear my voice. I’m aware that I have done some
bad/childish things in my life, but that doesn’t make me unworthy and a criminal. I want to be
treated fairly and with equality. Being on this long journey, I can proudly say that I raised myself
to do the right thing. My intentions are good, and if I voted for Donald Trump SSN# ending in
*** _ 86 — 2209 it is NOT my vote.

Sincerely,

Moleek A. Alston

Tdoh.A lobe
pw Es

Case 5:18-cv-06164-EJD Document 89 Filed 10/06/20 Page 6 of 6

           

CPOaXTe s: aL) 3 :
XHFP St Yeap] 10 JUaLUjede

‘ Jaq] ay) Jo [Pas pasier Ss@jun pyen Jou WOR IYI) —

              
 

 
 

Mc's
GE |
= ae ‘MES TSM
; un ag . os, ALT RAN :
; - ... ad 40 a
; e if . | de oA 2
4

I Buimoyjoy
NOlwolsiL¥as #

D ECheere
EATERS,

AWW Ul aly uO PtOI81 B WOY | Ma1dOD Aj}Da1I109 s
| ed TVLIA 40}

 
 
